UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4166


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DONALD RAY CRAIG,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:07-cr-00044-FDW-1)


Submitted:    March 18, 2009                 Decided:   March 31, 2009


Before GREGORY and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
                         _______________

Claire J. Rauscher, Steven Slawinski, Ross H. Richardson, Emily
Marroquin, FEDERAL DEFENDERS OF WESTERN NORTH CAROLINA, INC.,
Charlotte, North Carolina, for Appellant.       Gretchen C. F.
Shappert, United States Attorney, Charlotte, North Carolina; Amy
E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Donald Ray Craig pled guilty to felon in possession of

a firearm, in violation of 18 U.S.C. §§ 922(g), 924(e) (2006).

Craig was sentenced as an armed career criminal to 210 months’

imprisonment.       On appeal, his sole argument is that the district

court erred in admitting and considering victim testimony from

his adoptive father, Mr. Craig.                     Finding no reversible error, we

affirm.

            At    sentencing,        the    Government            called      Mr.        Craig    to

testify.    Craig       objected,      arguing        Mr.     Craig     was    not        a   crime

victim under the Crime Victims Reform Act, 18 U.S.C.A. § 3771

(West Supp. 2008) (“CVRA”), and thus any victim impact testimony

from him would be improper.                The district court agreed that he

was   not   a     victim    for     purposes          of     CVRA,      but    admitted          the

testimony, as well as a letter the court received from Mr. Craig

prior to sentencing, under relevant conduct.                            After hearing the

parties’    arguments       and     considering             the   18    U.S.C.       §    3553(a)

(2006) sentencing factors, the district court sentenced Craig to

210 months’ imprisonment.

            “Rulings       related         to        admission         and    exclusion           of

evidence    are    addressed      to    the         sound    discretion       of     the      trial

judge     and    will    not   be      reversed         absent         an    abuse       of    that

discretion.”        United States v. Stitt, 250 F.3d 878, 896 (4th

                                                2
Cir.   2001).    A     district   court     “abuses       its   discretion       when    it

makes an error of law.”           Koon v. United States, 518 U.S. 81, 100

(1996).   Evidentiary        rulings   are      also      subject      to     review    for

harmless error under Federal Rule of Criminal Procedure 52(a),

and will be found harmless if the reviewing court can conclude,

“without stripping the erroneous action from the whole, that the

judgment was not substantially swayed by the error.”                              United

States v. Brooks, 111 F.3d 365, 371 (4th Cir. 1997) (internal

quotations      and    citation   omitted);         see   also       United    States    v.

Patrick, 988 F.2d 641, 647-48 (6th Cir. 1993) (“[I]mproprieties

on the part of sentencing judges are subject to review under the

harmless error rule.”).

             In this case, the district court admitted Mr. Craig’s

statements      as    consideration    of     relevant      conduct,         conduct    the

court is required to consider in sentencing Craig.                              See USSG

§ 1B1.3(a)(1)         (stating    court       can    consider         “all     acts     and

omissions committed . . . by the defendant . . . that occurred

during    the        commission   of   the      offense         of     conviction,       in

preparation for that offense, or in the course of attempting to

avoid detection or responsibility for that offense”).                           Although

Craig concedes that the district court was permitted to consider

Mr. Craig’s statements, he maintains that the court relied on



                                          3
Mr.    Craig’s    victim       status   to   permit    testimony      that   did   not

necessarily relate to relevant conduct.

            The    district       court      explained     the   reasons     for   its

sentence in great detail, relying primarily on Craig’s extensive

criminal history.         There is no indication in the record that the

district     court       was    “substantially        swayed”    by    Mr.    Craig’s

testimony.       Brooks, 111 F.3d at 371.              Thus, we conclude that,

even assuming there was error in admitting the statements, the

error was harmless.

             Accordingly, we affirm the district court’s judgment.

We    dispense    with    oral    argument       because   the   facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                             4